Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  Each of the instant claims refers to “the management interface specification,” which lacks antecedent basis (the only prior mentions are in claims 8 and 18, from which claims 9 and 19 do not depend).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0125973 (Townend) in view of US 2020/0174769 (Zolotow).
With regard to claim 1, Townend discloses a method, comprising: 
obtaining configuration of a physical rack, which includes one or more physical computing devices (Townend: Paragraphs [0073] and [0058].  Configuration information can be collected from physical components, including racks.). 
Townend fails to disclose expressly, but official notice is taken that the physical rack is an edge rack (that is, edge servers/racks were well known in the art, where the term “edge” would also be an intended use of the physical component that does not appear to have any impact on the functionality of the instant claim.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the rack being an edge rack to allow the server to be positioned at the edge of the network, thus providing a distinct access point for incoming communications for the network, which would allow different functions to be performed, such as load balancing, security functions, caching, etc.
Townend fails to disclose expressly, but Zolotow teaches that the method is for facilitating emulation in a distributed environment, the method comprising:
presenting an emulated edge rack in a user interface, wherein the emulated edge rack is a digital twin of the physical edge rack (Zolotow: Abstract.  A twin of a computing infrastructure, such as the rack of Townend, can be created.); and 
emulating deployment of a component in the powered-on emulated edge rack based on configuration information received via the user interface, wherein the deployed component is configured based on the configuration information (Zolotow: Abstract and Figure 1.  The system can receive updates to implement, then uses the digital twin to test deployment of the updates.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a digital twin to emulate deployment of components in the simulated system of Townend to provide a more accurate representation of the rack (a person of ordinary skill in the art, in accordance with the disclosure of Zolotow, would have recognized that a digital twin is a physics based representation of a system, where different parameters, such as temperatures and locations are utilized to more accurately simulate the performance of the system than other systems, such as virtual machines with no such physics based analysis), thus ensuring that any changes to the system are fully tested prior to deployment in the physical system.
Townend in view of Zolotow fails to teach expressly, but Official Notice is taken that it would have been well-known in the art at the time of filing to in response to receiving a user input via the user interface, emulating a power-on event on the emulated edge rack, wherein the emulated power-on event emulates a power-on event for the physical edge rack (more specifically, when performing simulations for computing systems, it was well-known to provide a user input to begin a simulation of the computing system, such as performing a boot sequence (power-on event) for the system).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to emulate the power-on event responsive to a user input to ensure that the system that is being tested has a complete test, including that the system is booting properly.

With regard to claim 2, Townend fails to teach, but Zolotow teaches presenting, on the user interface, virtual connectivity among the emulated edge rack and a set of emulated network devices; and emulating network operations of the emulated edge rack with the emulated network devices (Zolotow: Figure 2 and Paragraphs [0058] and [0070].  Zolotow presents user control and viewing of different details with regard to the twin, which would have lead one of ordinary skill in the art at the time of filing to present information on the configuration of the system, including connected components, to the user to allow such control and reporting for a user.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to present on a UI the virtual connectivity between the rack and emulated network devices and emulate such connections to allow the full simulation of the networking environment according to the user’s instructions, and to allow the user to view details of the environment to ensure that the environment is accurately presented.

With regard to claim 3, Townend in view of Zolotow teaches wherein the component is one of: a compute node facilitating compute operations and a target node facilitating storage operations (Zolotow Paragraph [0032].  As a note, a “node” does not present that the node is a physical node, but may include services, software, virtual machines, etc.).

With regard to claim 4, Townend fails to teach, but Official Notice is taken that it would have been well-known in the art to have the component is a vendor feature developed for the physical edge rack, wherein emulating the deployment of the component comprises emulating a power-cycle for the emulated edge rack, and wherein the emulated power-cycle is a digital twin of a power-cycle of the physical edge rack (More specifically, having vendor features, which would then be part of the twin of Townend in view of Zolotow, were well-known in the art, and it would have been well-known to perform the full boot sequence for the twin (which would then be a twin for the actual boot sequence).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the component be a vendor feature developed for the edge rack and to have the power-cycle be a twin for the physical power cycle to allow for vendor solutions, which were well-known in the art, to be part of the simulation, with the boot sequence accurately representing the complete boot sequence, thus providing a digital twin that accurately reflects the types of systems and operations that would be presented in the physical device.

With regard to claim 5, Townend in view of Zolotow teaches that the component is a virtual machine that represents a virtualized computing device; and wherein the method comprises emulating the virtual machine deployed on the emulated edge rack (Zolotow: Paragraph [0020]).

With regard to claim 6, Townend fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the component is an emulation of an isolated segment of the emulated edge rack, wherein the isolated segment belongs to an end-to-end slice of resources defined in a high-capacity network (more specifically, the implementation of isolated segments belonging to an “end-to-end slice of resources defined in a high-capacity network” was well-known in the art, where the digital twin of Townend in view of Zolotow would include all details of the physical devices in the digital twin.).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the component be an emulation of an isolated segment of the emulated edge rack, wherein the isolated segment belongs to an end-to-end slice of resources defined in a high-capacity network to accurately represent this known physical configuration (where slicing allows for the isolation of different portions of a network, which was useful for security and multi-tenant situations).

With regard to claim 7, Townend fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the physical edge rack is turned off and yet to be enabled in the distributed environment (more specifically, the simulation of a network that is not enabled, such as has been deactivated for maintenance or not yet activated in the first place, was well-known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the physical edge rack be turned of and yet to be enabled in the distributed environment to allow the simulation to be performed during the provisioning, with changes being able to be made to the system that would be difficult to be made while the system is operating.  As a note, the instant claim does not require that the physical edge rack has never been enabled, but rather that it has yet to be enabled, such as when an edge rack has been disabled (e.g. turned off) and is not yet powered back on.

With regard to claim 8, Townend in view of Zolotow teaches emulating the configuration of the physical edge rack based on a management interface specification implemented in the emulated edge rack (Zolotow: Figure 2 and Paragraphs [0058] and [0070].  The emulation is based on the complete system, including any interfaces.  If Applicant intends for some specific functionality to be realized, such as that a user interface presented to a user mimics a user interface of the physical edge rack based on the management interface specification, the instant claim should be amended to reflect this for clarity.).

With regard to claim 9, Townend fails to teach, but Official Notice is taken that it would have been well-known in the art to emulate a hardware component that facilitates the management interface specification in the emulated edge rack; and emulate provisioning of the emulated edge rack from an emulated switch using the emulated hardware component (more specifically, the use of management interfaces that are facilitated by some hardware component, with commands sent in a similar way as would be performed in the physical system (such as via a switch from some management console) was well-known in the art).  Accordingly, it would have been obvious to emulate a hardware component facilitating the management interface specification and to have the provisioning emulated from an emulated switch to allow the emulation of a management console, communicating via a switch (as would be typical in a physical system) for the digital twin, thus providing a more accurate representation of typical physical configurations for testing.

With regard to claim 10, Townend in view of Zolotow teaches receiving the configuration of the physical edge rack via a distributed management platform from a remote device, wherein the user interface is facilitated by the distributed management platform; and executing the power-on event on the physical edge rack from the remote device via the distributed management platform based on an instruction (Townend: Figure 2 and Paragraph [0043]).

With regard to claims 11-20, the instant claims are similar to claims 1-10, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444